Sedgwick, J.,
concurring.
It appears to be conceded by all parties that the defendants Hoagland, as attorneys for Laura Diedrichs, acted in entirely good faith. Notwithstanding, that fact, the law is so careful of the confidential relation between attorney and client that, if a client conveys property to her attorney, while that relation exists, and is without information as to the value of the property at the time, the court in an action, of this nature would be very careful to ascertain whether the value actually paid was the full value of the property. In this case, however, the attorneys were not attorneys for the plaintiff William Diedrichs. No relations of confidence existed between them, and Laura Diedrichs does not appear to have made any complaint in regard to the transactions with her attorneys for more than ten years after the transactions took place. It is desirable that questioned relations between attorneys and their clients should be adjusted at as early a date as is practicable, but the statute of limitations had run against all claims of Laura Diedrichs before the filing of her cross-petition in this case. The plaintiff, William Diedrichs, appears to have transferred this property to avoid the payment of his creditors. His original grantee did, at his request, convey the’property to Laura Diedrichs, who was then Mr. Diedrich’s wife. This does not seem tó be equivalent to a reconveyance to Mr. Diedrichs himself in this case, because the motive which the law considers fraudulent that inspired Mr. Diedrichs to transfer this property still existed, and taking the title in the name of his wife might still defeat his creditors. Mr. Diedrichs, therefore, is not in a position to maintain such an action as this.
For these reasons, I consider that the judgment of the district court is correct.